t c memo united_states tax_court cecil r and carol l hawkins petitioners v commissioner of internal revenue respondent docket no filed date cecil r and carol l hawkins pro sese michael a skeen for respondent memorandum opinion laro judge this case was submitted to the court fully stipulated pursuant to rule petitioners petitioned the court to redetermine respondent’s determination of a dollar_figure rule references are to the tax_court rules_of_practice and procedure unless otherwise noted section references are to the applicable versions of the internal_revenue_code deficiency in their federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 we decide whether dollar_figure received by carol hawkins petitioner in settlement of her lawsuit lawsuit related to the termination of her employment is excluded from her gross_income under sec_104 we hold it is not background all facts were stipulated or contained in the exhibits submitted with the parties’ stipulation of facts those stipulated facts and exhibits are incorporated herein by this reference petitioner and her spouse cecil hawkins filed a joint federal_income_tax return they resided in san leandro california when their petition was filed commencing this proceeding petitioner was employed as an executive assistant by alameda county fair association alameda from to shortly after she was hired she was told that she would receive a one-hour paid lunch in date she was told that she was not entitled to a one-hour paid lunch and that she had to repay the wages she received from date to date attributable to her lunch hours petitioner refused to repay those wages and she was placed on administrative leave she was later told that she had resigned her position even though she was willing to continue working at alameda petitioner commenced the lawsuit in against alameda and its chief_executive_officer collectively alameda she alleged in the lawsuit filed and prosecuted by her pro_se in the united_states district_court for the northern district of california that alameda had caused her damages stemming from race discrimination breach of contract breach of the covenant of good_faith and fair dealing and harassment she claimed in the lawsuit the following damages backpay dollar_figure future pay big_number emotional distress including mental and physical pain and suffering big_number health benefits punitive and exemplary damages big_number total 1big_number the claimed damages actually total dollar_figure rather than dollar_figure as reported by petitioner in date petitioner and alameda agreed to settle the lawsuit under the settlement agreement petitioner released all claims against alameda in exchange for a single payment of dollar_figure the settlement agreement stated that petitioner had filed the lawsuit against alameda seeking wages penalties other damages and attorneys’ fees that alameda would issue petitioner a form_1099 in connection with its payment of the dollar_figure and that petitioner had to give alameda a completed form_w-9 request for taxpayer_identification_number and certification as a condition_precedent to alameda’s paying the dollar_figure to petitioner petitioner received the dollar_figure in and alameda issued to petitioner a form 1099-misc miscellaneous income reporting its payment of that amount to her as nonemployee compensation petitioner did not report the dollar_figure on her federal_income_tax return discussion respondent determined that the dollar_figure is included in petitioner’s gross_income petitioners argue alternatively that the dollar_figure is not income in the context of the 16th amendment and that the dollar_figure if income is excluded from their gross_income under sec_104 as damages received for emotional distress inclusive of mental pain and anguish in their posttrial brief petitioners point the court to 460_f3d_79 d c cir and assert that the opinion there controls this case in murphy a panel of the court_of_appeals for the d c circuit held that sec_104 violated the 16th amendment insofar as it permitted the taxation of an award of damages for mental distress and loss of reputation the opinion reasoned that damages awarded to the taxpayer for mental pain and anguish were not received in lieu of something normally taxed as income nor were they income within the meaning of the 16th amendment without regard to which party bears the burden_of_proof we find and hold that the dollar_figure is income to petitioner and that none of the dollar_figure constitutes damages received on account of personal physical injuries or physical sickness within the meaning of sec_104 we reject at the outset petitioners’ reliance on murphy v irs supra after the filing of petitioners’ posttrial brief the court_of_appeals for the d c circuit vacated its judgment resulting from that opinion and reheard arguments on the case later in 493_f3d_170 d c cir the court_of_appeals for the d c circuit held that the damages received by the taxpayer were income included in the taxpayer’s gross_income and were outside the exclusion in sec_104 we agree without further comment that the dollar_figure is income to petitioner and limit our subsequent inquiry to whether the dollar_figure is excluded from their gross_income under sec_104 sec_104 is construed narrowly see eg 519_us_79 515_us_323 under sec_104 settlement proceeds are excludable from gross_income to the extent the underlying cause of action is based upon tort or we apply sec_104 as amended in by the small_business job protection act of publaw_104_188 sec 110_stat_1838 effective generally for amounts received after date that amendment in relevant part added the modifier physical after personal and before injuries tort-type rights and the proceeds were received on account of personal physical injuries or physical sickness see commissioner v schleier supra pincite analyzing sec_104 before its amendment in 102_tc_116 affd in part and revd in part on an issue not relevant herein 70_f3d_34 5th cir shaltz v commissioner tcmemo_2003_173 we focus on the second requirement and ask ourselves whether petitioner’s dollar_figure settlement was received on account of personal physical injuries or physical sickness in this context the terms physical injury and physical sickness do not include emotional distress except to the extent of damages not in excess of the amount_paid for medical_care described in sec_213 and b attributable to emotional distress see sec_104 flush language we determine the reason for the settlement payment by ascertaining the intent of the payor in making the payment see robinson v commissioner supra pincite we make that determination by analyzing all relevant facts and circumstances see id see also shaltz v commissioner supra we conclude from our analysis that petitioner never sought in the lawsuit a recovery_of damages for personal physical injuries or physical sickness and most importantly that alameda did not pay the dollar_figure to petitioner with any intent to settle a claim of hers for personal physical injuries or physical sickness in the latter regard we find from the record that the settlement agreement memorialized alameda’s understanding that petitioner had filed the lawsuit against alameda seeking wages penalties other damages and attorneys’ fees that alameda would issue petitioner a form_1099 to reflect its payment to her of the dollar_figure as a payment of income and that alameda required petitioner to give to it a completed form_w-9 as a condition_precedent to alameda’s paying the dollar_figure to petitioner we also find with respect to the dollar_figure payment that alameda actually issued to petitioner a form 1099-misc reporting that it had paid her the dollar_figure as nonemployee compensation we hold that the dollar_figure was not paid to petitioner for personal physical injuries or physical sickness within the meaning of sec_104 while petitioners emphasize the fact that petitioner claimed damages for emotional distress and we believe that part of the dollar_figure may have been paid to satisfy and extinguish that claim our conclusion does not change damages for emotional distress no longer qualify for exclusion under sec_104 except to the extent that they do not exceed the amount_paid for medical_care related to the emotional distress sec_104 and flush language kidd v commissioner tcmemo_2004_135 see h conf rept pincite ndollar_figure 1996_3_cb_741 ndollar_figure emotional distress including symptoms such as insomnia headaches and stomach disorders is not considered a physical injury or physical sickness except that an exclusion may be allowed to the amount_paid for medical_care attributable to the emotional distress see generally black's law dictionary 7th ed emotional distress denotes a highly unpleasant mental reaction such as anguish grief fright humiliation or fury that results from another person’s conduct emotional pain and suffering petitioners have not asserted that they paid for any medical_care attributable to emotional distress so as to come within the just-referenced exception and the record does not establish that any such payments were in fact made all arguments made by petitioners for a holding contrary to that expressed herein have been considered and we reject those arguments not discussed herein as irrelevant or without merit decision will be entered for respondent
